Title: To John Adams from John Montgomery, 24 January 1793
From: Montgomery, John
To: Adams, John



Sir
Boston 24th January 1793

I having the honour to be personally acquainted With your Excellency precludes the neccessaty of troubling you With a letter of introduction from a particular Friend here therefore begs leave to take the liberty of requesting your good intervention on the subject of a Memorial of my Brother Robt, rescited this past to his Excelly Thomas Jefferson soliciting the American Consulship for the port of Alicante should you suppose his merits therin Auhenticated entitled to your respectable interference in Which presumption he trusts in your friendship as representing what may appear consistant in this business Which piece of favour and mark of distinction will make a lasting impression on him and on / Sir / Your Excelly / Obt Srvt
John Montgomery